Hill, O. J.
There is no brief of the evidence in this ease, as required by the Civil Code, §§5484, 5488. What purports to be a brief of the evidence consists of a lengthy correspondence between the parties, the many letters being given in full, with no attempt to brief their contents. This court can not undertake to winnow the wheat from the chaff, or separate the material from the immaterial in the evidence. This work can be better done by the attorneys; and unless the statute is complied with in this respect, an affirmance must result, where the questions to *47be decided, depend upon a consideration of tlie evidence. In this ease the only question presented for decision depends upon the construction of the evidence; and there being no proper brief of the evidence, the. judgment must be affirmed. Hirsch v. Dozier Lumber Co., 2 Ga. App. 520 (58 S. E. 786); Harris v. McArthur, 90 Ga. 217 (15 S. E. 758).
Appeal, from Eichmond superior court — Judge Hammond. • July 27, 1908.
Submitted November 12, 1908. —
Decided April 15, 1909.
William H. Fleming, for plaintiff.
C. H. & B. S. Cohen, for defendant.

Judgment affirmed.